                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DENNIS COOPER,
     Plaintiff,

        v.                                          CIVIL ACTION NO. 18-CV-4481

CYNTHIA LINK, et al.,
    Defendants.

                                            ORDER

        AND NOW, this     JStl;of February, 2019, upon consideration of Plaintiff Dennis
Cooper's '"Motion to Amend in Order to Fix Defects in the Original File so a Valid Claim May

be Stated Herein," (ECF No. 11 ), it is ORDERED that:

        1.     The Court construes the '"Motion to Amend in Order to Fix Defects in the

Original File so a Valid Claim May be Stated Herein" as Cooper's Amended Complaint in this

case.

        2.     The Clerk of Court shall AMEND the docket to reflect that Cooper's "Motion to

Amend in Order to Fix Defects in the Original File so a Valid Claim May be Stated Herein," is

the Amended Complaint in this case. The (;lerk of Court shall also TER.l\1INATE the Motion

associated with that docket entry.

        3.     Cooper's claims that his constitutional rights were violated because he was not

transferred to a county facility pending resentencing are DISMISSED with prejudice pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons discussed in the Court's Memorandum.

Accordingly, the following individuals are DISMISSED as parties to this lawsuit: (1) Ms.

Gretchen Scarry; (2) Ms. Nemal; (3) Ms. Boltze (not currently identified in the caption); (4) Ms.

Gower; (5) Ms. Fenn; (6) Ms. Nixson (identified in the caption as Ms. Nixon); (7) Ms. Sassano;
and (8) Jane/John Doe (records room assistant), who are identified as Defendants twenty-four

through thirty-one on pages six and seven in the Amended Complaint.

       4.      Cooper's Fifth Amendment claims are DISMISSED with prejudice pursuant to

28 C.S.C. § 1915(e)(2)(B)(ii) for the reasons discussed in the Court's Memorandum.

       5.      Cooper's Sixth Amendment claims that are barred by Heck v. Humphrey, 512

U.S. 477 (1994), as set forth in the Court's Memorandum are DISMISSED without prejudice

to Cooper pursuing those claims in a petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2254 if appropriate.

       6.      The Clerk of Court shall AMEND the docket to reflect that the case is proceeding

against the following Defendants: (1) Cynthia Link; (2) Mark Capaozza; (3) Mr. Armel; (4) Mr.

Nickleson; (5) Captain W. Tift; (6) Captain G.S. Robinson; (7) Captain Mr. Terra; (8) Lieutenant

K. Ridgley; (9) Lieutenant Patton; (10) Lieutenant W. Louden; (11) Lieutenant D. Collins; (12)

Lieutenant Parker; (13) Lieutenant/Captain Jane Doe; (14) Lieutenant/Captain Jane Doe; (15)

Sargent Alimon; (16) Correctional Officer Tucker; (17) Correctional Officer Bueno; (18) Unit

Manager J. Hawk; (19) Dr. Boley; (20) Dr. Sharon; (21) Joseph C. Korszniak; (22) Ms. Neda

Rice; (23) M. Savago; (24) Peter Saavadra; (25) S.L. Brown; (26) Chris Steffino; (27) Mr. Seed;

(28) Correctional Officer John Doe; (29) Correctional Officer John Doe; (30) Correctional

Officer John Doe; (31) Correctional Officer John Doe; and (32) Correctional Officer John Doe.

       7.      Service shall be made upon the John Doe Defendants if and when Cooper

provides sufficient identifying information to allow for service.

       8.      The Clerk of Court shall issue summonses. Service of the summonses, the

Amended Complaint, and a copy of this Order and the Court's accompanying Memorandum

shall be made upon the remaining Defendants by the U.S. Marshals Service. Cooper will be



                                                 2
required to complete USM-285 forms so that the Marshals can serve the Defendants. Failure to

complete those forms may result in dismissal of this case for failure to prosecute.

       9.      All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be

served upon counsel for all other parties (or directly on any party acting prose). Service may be

made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show

the day and manner of service. An example of a certificate of service by mail follows:

                    "I, (name), do hereby certify that a true and correct
                    copy of the foregoing (name of pleading or other paper)
                    has been served upon (name(s) of person(s) served) by
                    placing the same in the U.S. mail, properly addressed,
                    this (day) of (month), (year).

                       (Signature)"

        10.    Any request for court action shall be set forth in a motion, properly filed and

served. The parties shall file all motions, including proof of service upon opposing parties, with

the Clerk of Court. The Federal Rules of Civil Procedure and Local Rules are to be followed.

Cooper is specifically directed to comply with Local Civil Rule 7.1 and serve and file a proper

response to all motions within fourteen (14) days. Failure to do so may result in dismissal.

        11.     Cooper is specifically directed to comply with Local Rule 26. l(f) which provides

that "[n]o motion or other application pursuant to the Federal Rules of Civil Procedure governing

discovery or pursuant to this rule shall be made unless it contains a certification of counsel that

the parties, after reasonable effort, are unable to resolve the dispute." Cooper shall attempt to

resolve any discovery disputes by contacting Defendants' counsel directly by telephone or

through correspondence.



                                                  3
                    12.    No direct communication is to take place with the United States District Judge or

            United States Magistrate Judge with regard to this case. All relevant information and papers are

            to be directed to the Clerk of Court.

                    13.    In the event a summons is returned unexecuted, it is Cooper's responsibility to ask

            the Clerk of Court to issue an alias summons and to provide the Clerk with the Defendant's

            correct address, so service can be made.

     >:             14.    The parties should notify the Clerk's Office when there is an address change.
,,   ,..,
            Failure to do so could result in court orders or other information not being timely delivered,

            which could affect the parties' legal rights.

                                                            BY THE COURT:




                                                              4
